DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to amendments entered on August 12, 2019 for the patent application 16/485,316 filed on August 12, 2019. Claims 3-7 and 10-14 are amended. Claims 1-14 are pending. 

Information Disclosure Statement
The Information Disclosure Statement filed on August 12, 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
This application claims foreign priority of Great Brittan application GB 1702439.9, filed February 15, 2017.

Claim Objections
Claims 3 and 10 are objected to because of the following informalities: typographical errors and the use of “and/or.” 
Claims 3 and 10 recite the limitations “distance” and “location.” The limitations are lacking an article (i.e. “a”). The Examiner reasonably believes these are typographical errors. For the purpose of examination the claim limitations will be interrupted as follows: “a distance” and “a location.” Appropriate correction is required. 

Claims 3 and 10 also recite the combination of conjunctions “and/or.” The combination of conjunctions “and/or,” makes the claim(s) unclear whether both terms are to be considered, or if only one 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “unit” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “unit” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“a determining unit” and “a hit registering unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “determining” and “registering,” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function in claim 1.
Likewise limitations in claim 3 (i.e. “a damage estimation unit”) have also been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language ““estimating” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function in claim 3.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 1-7 and 12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitations “a determining unit” and “a hit registering unit.” Claim 3 recites the limitation “a damage estimation unit.” These limitations are not adequately described in the specification as originally filed and forms the basis of the rejection. Specifically, the specification fails to disclose the hardware and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Furthermore, the specification does not provide a disclosure of the hardware and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the device to perform the claimed functions. As such, claims 1 and 3 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. Dependent claims 2-7 are also rejected under 35 U.S.C. § 112(a), based on their respective dependency to claim 1.

Claims 5 and 12 recite the limitation “not pointed at a target.” This limitation is not adequately described in the specification as originally filed and forms the basis of the rejection. Specifically, this is a negative limitation as described in MPEP § 2173.05(i). Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims, per M.P.E.P. § 2173.05(i). Here, the limitation “not pointed at a target”  is not positively recited in the specification. As such, any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. § 112(a). Therefore, claims 5 and 12 are rejected 35 U.S.C. § 112(a), as failing to comply with the written description requirement. 

Rejections under 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-14 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 8 recite the limitations “at least one target” and “a hit.” The limitations “a target” and “a hit,” are previously introduced in the preamble of claims 1 and 8. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the target” and “[[a]] the hit”); or (2) are intended to be new limitations which ambiguously conflicts with the previous limitations of claims 1 and 8. Therefore, claims 1 and 8 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-7 and 9-14 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1 or 8.

Claim 1 recites the limitation “the stored position.” The limitation “a known position,” is originally introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the known position”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-7 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim 1 recites the limitations “a determining unit for determining whether, when engaging the target, the weapon aim position and the stored position match;” and “a hit registering unit for registering, based on the determination, a hit on the target.” If there is no corresponding structure disclosed in the specification (i.e., the limitation is only supported by software and does not correspond to an algorithm 

Claim 3 recites the limitation “a damage estimation unit for estimating damage to the target based on distance to the target and/or location of the hit on the target.” If there is no corresponding structure disclosed in the specification (i.e., the limitation is only supported by software and does not correspond to an algorithm and the computer or microprocessor programmed with the algorithm), the limitation should be deemed indefinite as discussed above, and the claim should be rejected under 35 U.S.C. 112(b). Therefore, claim 3 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 14 recites the limitation “A program which, when executed on a computer, causes the computer to execute a process including the method according to claim 8.” Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b). Therefore, claim 14 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 12 recite the limitation “a target.” The limitation is originally introduced in claim 1 and 8, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the target”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claims 1 and 8. Therefore, claims 5 and 12 are rejected under 35 U.S.C. § 112(b), as being 

Claims 6 and 13 recite the limitation “the at least one target.” The limitation “a target” is previously introduced in the preamble of claims 1 and 8. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claims 1 and 8. Therefore, claims 6 and 13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a device (i.e. a machine) and claim 8 is directed to a method (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). However, the claims are drawn to an abstract idea of “registera hit on a target,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion) which require the following limitations: “aiming a weapon or weapon simulator at a weapon aim position; determining whether, when engaging a target, the weapon aim position matches a known position of the target; and registering, based on the determination, a hit on the target.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computer” and “a laser range finder” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “registering a hit on a target,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computer” and “a laser range finder” are claimed these are generic, well-known, and conventional data gather computing elements. As evidence that this is generic, well-known, and a conventional data gathering computing element, Applicant’s specification discloses them in a manner that indicates that the additional element is sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2-7 and 9-14 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-7 and 9-14 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1 or 8. Therefore, claims 1-14 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wells, et al., (hereinafter referred to as “Wells,” US 8,275,544) in view of Danckwerth, et al., (hereinafter referred as “Danckwerth,” US 6,283,756).
Regarding claim 1, and substantially similar limitations in claim 8, Wells discloses a position storage unit for storing a known position of at least one target (see col. 13, lines 20-23: The initial position may be derived from an initial GPS position 404, a memory of the last known position, or an operator input of the current position); a positioning unit comprising a laser range finder for aiming a weapon or weapon simulator at a weapon aim position (see col. 9, lines 19-21: laser range finder 118 for identifying and measuring range to the target; see col. 11, lines 54-55: The laser range finder may be pointed at the target by an operator by using a sighting device 120); a determining unit for determining whether, when engaging the target, the weapon aim position and the stored position match (see col. 7, lines 57-59: A target position estimator 102 combines attitude, range, and sighting offset information with observer position information 111 to determine the target position coordinates).
Wells does not explicitly teach a hit registering unit for registering, based on the determination, a hit on the target. However, Danckwerth discloses a hit registering unit for registering, based on the determination, a hit on the target  (see col. 5, line 67 through col. 6, line 5: Based on the actual position of the platform 2 at the predicted time of impact, the platform 1 determines the status of platform 2 (e.g., not hit by the ordinance, hit but not disabled, hit and disabled, or hit and destroyed), in order to provide feedback to the crew of platform 1).
Danckwerth is analogous to Wells, as both are drawn to the art of target acquisition. It would be obvious to one of ordinary skill in the art at the time of filing to have modified the device of Wells to include a hit registering unit for registering, based on the determination, a hit on the target, as taught by 

Regarding claim 2, and substantially similar limitations in claim 9, Wells discloses a rotary encoder attached to the laser range finder, for setting a direction of the laser range finder (see col. 12, lines 3-11: The sighting device 120 and range measurement device 118 are also typically located on the reference platform and provide information at a known angle related to the reference platform. Alternatively, the sighting device 120 may be on a mount with one or more adjustable axes of rotation between the sighting device and the reference platform. These adjustable axes may be measured with encoders, synchros, or other angle measuring sensors).

Regarding claim 3, and substantially similar limitations in claim 10, Wells does not explicitly teach further comprising: a damage estimation unit for estimating damage to the target based on distance to the target and/or location of the hit on the target. However, Danckwerth discloses further comprising: a damage estimation unit for estimating damage to the target based on distance to the target and/or location of the hit on the target (see col. 5, line 67 through col. 6, line 5: Based on the actual position of the platform 2 at the predicted time of impact, the platform 1 determines the status of platform 2 (e.g., not hit by the ordinance, hit but not disabled, hit and disabled, or hit and destroyed), in order to provide feedback to the crew of platform 1).
Danckwerth is analogous to Wells, as both are drawn to the art of target acquisition. It would be obvious to one of ordinary skill in the art at the time of filing to have modified the device of Wells to include a damage estimation unit for estimating damage to the target based on distance to the target and/or location of the hit on the target, as taught by Danckwerth, because doing so provides data to conduct a post event analysis (see Danckwerth col. 1, lines 25-27: The simulated fire events cause realistic audio/visual effects and "casualties". The exercise events and casualties can be recorded, 

Regarding claim 4, and substantially similar limitations in claim 11, Wells discloses a target identification storage unit for storing identification information of the target (see col. 1, lines 58-63: Target identification may be determined by a human operator and/or by computer. The system may be integrated with a weapon system to use weapon system sights. The system may be networked to provide target location and/or location error information to another identical unit or a command information system).

Regarding claim 5, and substantially similar limitations in claim 12, Wells discloses wherein when the determining unit determines that, when engaging the target, the weapon was not pointed at a target, the determining unit is configured to determine whether the weapon was pointed at an object other than a target (see col. 3, lines 64-67: FIG. 6 shows the total lateral pointing error for three different exemplary ranges 3.0 km 612, 3.5 km 610, and 4.0 km 608 for the high performance GPS observer position shown in FIG. 2A. Note that a 50 meter total error requires a pointing error on the order of 0.6 degrees for a 4 km target. A 0.6 degree error requires very accurate north finding with careful attention to local magnetic variation and disturbances).

Regarding claim 6, and substantially similar limitations in claims 7 and 13, Wells discloses wherein the known position of the at least one target stored in the position storage unit is based on a global positioning system (GPS) signal received from the at least one target (see col. 32, lines 24-27: FIG. 25 is an exemplary weapon system in sender mode including an integrated target location system. FIG. 25 shows the target location system comprising gyros 402, accelerometers 112, magnetometers 116, GPS 404 and laser range finder 118).

Regarding claim 14, Wells discloses a program (see col. 20, lines 26-28: As one skilled in the art will appreciate, the present invention may be embodied as, among other things: a method, system, or computer-program product) which, when executed on a computer (see col. 3, lines 19-24: In a further aspect, embodiments of the system may be integrated with a weapon system to use components of the weapon system. Such shared components may include target sighting devices, computer resources, and operator displays), causes the computer to execute a process including the method according to claim 8 (see col. 1, lines 58-59: Target identification may be determined by a human operator and/or by computer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Lewis, can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715